



















CAPITOL FEDERAL® FINANCIAL, INC.


SHORT TERM PERFORMANCE PLAN
























OCTOBER 1, 2020

--------------------------------------------------------------------------------





CAPITOL FEDERAL® FINANCIAL, INC.


SHORT TERM PERFORMANCE PLAN


Table of Contents


 
Page
ARTICLE 1 – PURPOSE AND TERM OF PLAN
1
ARTICLE 2 – DEFINITIONS
1
ARTICLE 3 – ELIGIBILITY
5
ARTICLE 4 – PLAN ADMINISTRATOR
5
ARTICLE 5 – FORM AND DETERMINATION OF AWARDS
6
ARTICLE 6 – PAYMENT OF AWARDS
10
ARTICLE 7 – CHANGE IN CONTROL
11
ARTICLE 8 – MISCELLANEOUS
12
 
 
 
 





-i-

--------------------------------------------------------------------------------






CAPITOL FEDERAL® FINANCIAL, INC.


Short Term Performance Plan




WHEREAS, the Company desires to provide motivation to Officers of the Company to
put forth maximum efforts toward the continued growth, profitability, and
success of the Company by offering cash bonus incentives to such individuals on
the terms and conditions set forth herein; and


WHEREAS, the Committee has reviewed the terms and provisions hereof and found
approved the amended and restated Plan, and such action by the Committee has
been ratified by the Board.


NOW, THEREFORE, the Company hereby adopts the amended and restated Plan on the
terms and conditions set forth herein, which Plan shall be known as the “Capitol
Federal® Financial, Inc. Short Term Performance Plan.”


ARTICLE 1 – PURPOSE


1.1    Purpose. The purpose of the Plan is to provide motivation to selected
Officers of Capitol Federal® Financial, Inc. (including any successor thereto,
“CFF”) and Capitol Federal® Savings Bank including any success thereto, the
“Bank” and collectively with CFF, the “Company”) to put forth maximum effort
toward the continued growth, profitability, and success of the Company by
providing cash bonus incentives to such employees. Toward this objective, the
Committee may grant Performance Awards, in the form of cash bonus payments, to
Company Employees classified as Officers on the terms and subject to the
conditions set forth in the Plan.


ARTICLE 2 – DEFINITIONS


2.1    “Approved Reason” means a reason for terminating employment with the
Company which, in the opinion of the Committee, is in the best interest of the
Company.


2.2    “Award” or “Performance Award” means a lump sum cash payment granted
under the Plan to a Participant by the Committee pursuant to such terms,
conditions, restrictions, and/or limitations, if any, as the Committee may
establish.


2.3    “Award Payment Date” means, for a Performance Year, the date the Awards
for such Performance Year shall be paid to Participants. The Award Payment Date
for each Performance Year shall occur as soon as administratively possible
following the completion of the Committee’s determinations pursuant to Section
6.3, but in no event later than January 15th following the end of such
Performance Year.


2.4    “Average Basic Shares Outstanding” means the average basic shares of CFF
common stock outstanding during a Performance Year.




-1-    

--------------------------------------------------------------------------------





2.5    “Average Equity” means the sum of CFF’s total stockholders’ equity at the
beginning of a Performance Year and at each month end during such year, divided
by 13.


2.6    “Board” means the Board of Directors of CFF.


2.7    “Cause” means:


(a)    the willful and continued failure by an Employee to substantially perform
his or her duties with his or her employer after written warnings identifying
the lack of substantial performance are delivered to the Employee by his or her
employer to specifically identify the manner in which the employer believes that
the Employee has not substantially performed his or her duties, or


(b)    the willful engaging by an Employee in illegal conduct which is
materially and demonstrably injurious to CFF or a Subsidiary.


2.8    “Change In Control” means the occurrence of any of the following three
events: (i) any person or persons acting as a group (within the meaning of
Section 409A of the Code) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of CFF possessing 30% or more of the total voting power of
the outstanding stock of CFF; (ii) a majority of members of the Company’s Board
is replaced during any 12–month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board, or the
Board’s nominating committee, before the date of the appointment or election; or
(iii) any person or persons acting as a group (within the meaning of Section
409A of the Code) acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) assets of CFF
that have a gross fair market value of 40% or more of the total gross fair
market value of all of the assets of CFF immediately before such acquisition or
acquisitions; provided that with respect to each of the events covered by
clauses (i) through (iii) above, the event must also be deemed to be either a
change in the ownership of CFF, a change in the effective control of CFF or a
change in the ownership of a substantial portion of the assets of CFF within the
meaning of Code Section 409A.


2.9    “Committee” means the Compensation Committee of the Board, or such other
Board committee as may be designated by the Board to administer the Plan;
provided, however, that the Committee shall consist of three or more Directors,
each of whom is a “Non-Employee Director” within the meaning of Rule 16b-3 under
the Exchange Act, or any successor definition adopted.


2.10    “Compensation” means all wages for federal income tax withholding
purposes as defined under Code § 3401(a) (for purposes of income tax withholding
at the source), disregarding any rules limiting the remuneration included as
wages based on the nature or location of the employment or the services
performed; provided, however, that the term Compensation shall not include (i)
any ordinary or extra ordinary bonus or bonuses paid by the Company, or (ii)
wages attributable to property transferred to an individual in exchange for the
performance of services (including, but not necessarily limited to, restricted
stock and stock options) where such transfer


-2-    

--------------------------------------------------------------------------------





was in the nature of a bonus or supplemental compensation, or (iii) dividends on
unvested shares of restricted stocks. The amount of an individual’s Compensation
shall be determined by the Committee, in its Sole Discretion.


2.11     “Director” means a member of the Board.


2.12    “Disability” means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. A Participant will be
deemed Disabled if the Participant has been determined to be totally disabled by
the Social Security Administration or under any long-term disability plan
maintained by the Company.


2.13    “Earnings Per Share - Basic” (“EPS-B”) means Net Income for the
Performance Year divided by Average Basic Shares Outstanding for the Performance
Year.


2.14    “Efficiency Ratio” (“ER”) means, in the context of determining an IPC,
CFF’s consolidated noninterest expense for the Performance Year divided by CFF’s
consolidated net interest and dividend income before provision expense and
noninterest income for the Performance Year.


2.15    “Employee” means a common law employee of the Company paid from the
Company payroll account.


2.16    “Exchange Act” means the Securities and Exchange Act of 1934, as amended
from time to time, including rules thereunder and successor provisions and rules
thereto.


2.17    “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee in determining the size of an Award if, in the
Committee’s sole judgment, such application is appropriate. Negative Discretion
may only be used by the Committee to eliminate or reduce the size of an Award.
By way of example and not by way of limitation, in no event shall any
discretionary authority granted to the Committee by the Plan, including, but not
limited to Negative Discretion, be used to: (a) grant Awards if the Performance
Goals for such year have not been attained, or (b) increase an Award above the
maximum amount payable under the Plan.


2.18    “Net Income” means CFF’s consolidated net income for a Performance Year
as determined in accordance with accounting principles generally accepted in the
United States.


2.19    “Officer” means only those certain salaried Employees of the Company who
are administrative executives in continuous service with the Company employed by
the Company in one of the following job classifications: Chairman, Chief
Executive Officer, President, Executive Vice-President, Senior Vice-President,
First Vice-President, Vice-President, and Assistant Vice-President.




-3-    

--------------------------------------------------------------------------------





2.20    “Participant” means a common law Employee paid from the Company payroll
account who the Company has designated in writing as an Officer to whom an Award
has been granted by the Committee under the Plan.


2.21    “Performance Criteria” means the Institutional Performance Criteria and
Personal Performance Criteria which the Committee shall use to establish
Performance Targets for each Officer for each Performance Year as more fully
described in section 5.3. Institutional Performance Criteria (“IPCs”) shall be
established for each Performance Year by equally weighting the Bank’s target
Return On Average Equity (ROAE), Earnings Per Share - Basic (EPS-B), and
Efficiency Ratio (ER). Personal Performance Criteria (“PPCs”) shall be
established within the first 90 days of a Performance Year and PPC points may be
divided between one or more criteria. Such criteria shall be established by the
Participant’s supervisor or the Committee as appropriate. PPC criteria must be
in writing for any Officer with PPC points greater than 10 points (See section
5.4 Performance Points).


2.22    “Performance Year” means the fiscal year of the Company ending each
September 30th over which the attainment of one or more Performance Targets will
be measured for the purpose of determining a Participant’s right to and the
payment of an Award.


2.23    “Performance Targets” means, for a Performance Year, the goals
established by the Committee for the Performance Year based upon the Performance
Criteria. The Committee is authorized at any time during the first 90 days of a
Performance Year, or at any time thereafter, in its Sole Discretion, to adjust
or modify the Performance Target for such Performance Year in order to prevent
the dilution or enlargement of the rights of Participants:


(a)
in the event of, or in anticipation of, any unusual or extraordinary corporate
item, transaction, event or development;



(b)
in recognition of, or in anticipation of, any other unusual or nonrecurring
events affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions; and



(c)
in view of the Committee’s assessment of the business strategy of the Company,
performance of comparable organizations, economic and business conditions, and
any other circumstances deemed relevant.



2.24    “Plan” means this Capitol Federal® Financial Short Term Performance
Plan.


2.25    “Retirement” means, for all Plan purposes other than the Plan’s change
of control provision, a termination of employment, other than for Cause, from
the Company on or after attainment of age 65.


2.26    “Return On Average Equity” (“ROAE”) means Net Income for the Performance
Year divided by Average Equity for the Performance Year.


-4-    

--------------------------------------------------------------------------------







2.27    “Sole Discretion” means the right and power to decide a matter, which
may be exercised arbitrarily at any time and from time to time.


2.28    “Subsidiary” means a corporation or other business entity in which CFF
directly or indirectly has an ownership interest of 80 percent or more.


ARTICLE 3 – ELIGIBILITY


3.1    Eligibility. All Company Officers are eligible to participate in the
Plan. Subject to Section 6.6, the Committee shall, in its Sole Discretion,
designate within the first 90 days of a Performance Year which Officers will be
Participants for such Performance Year. However, the fact that an Officer is a
Participant for a Performance Year shall not in any manner entitle such
Participant to receive an Award for the period. The determination as to whether
or not such Participant shall be paid an Award for such Performance Year shall
be decided solely in accordance with the provisions of Articles 5 and 6 hereof.


ARTICLE 4 – PLAN ADMINISTRATOR


4.1     Responsibility. The Committee shall have total and exclusive
responsibility to control, operate, manage, and administer the Plan in
accordance with its terms.


4.2    Authority of the Committee. The Committee shall have all the authority
that may be necessary or helpful to enable it to discharge its responsibilities
with respect to the Plan. Without limiting the generality of the preceding
sentence, the Committee shall have the exclusive right to:


(a)    make discretionary interpretations regarding the terms of the Plan;


(b)    determine eligibility for participation in the Plan;


(c)
decide all questions concerning eligibility for and the amount of Awards payable
under the Plan;



(d)    construe any ambiguous provision of the Plan;


(e)    correct any default;


(f)    supply any omission;


(g)    reconcile any inconsistency;


(h)
issue administrative guidelines as an aid to administer the Plan and make
changes in such guidelines as it from time to time deems proper;





-5-    

--------------------------------------------------------------------------------





(i)
make regulations for carrying out the Plan and make changes in such regulations
as it from time to time deems proper;



(j)
to the extent permitted under the Plan, grant waivers of Plan terms, conditions,
restrictions, and limitations;



(k)
accelerate the payment of an Award when such action or actions would be in the
best interest of the Company;



(l)
establish and administer the Performance Targets and certify whether, and to
what extent, they have been attained; and



(m)
take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.



4.3    Discretionary Authority. The Committee shall have full discretionary
authority in all matters related to the discharge of its responsibilities and
the exercise of its authority under the Plan including, without limitation, its
construction of the terms of the Plan and its determination of eligibility for
participation and Awards under the Plan. It is the intent of the Plan that the
decisions of the Committee and its action with respect to the Plan shall be
final, binding, and conclusive upon all persons having or claiming to have any
right or interest in or under the Plan.


4.4    Action by the Committee. The Committee may act only by a majority of its
members. Any determination of the Committee may be made, without a meeting, by a
writing or writings signed by all of the members of the Committee. In addition,
the Committee may authorize any one or more of its number to execute and deliver
documents on behalf of the Committee.


4.5    Delegation of Authority. The Committee may delegate some or all of its
authority under the Plan to any person or persons provided that any such
delegation be in writing; provided, however, that only the Committee may select
and grant Awards to Participants who are subject to Section 16 of the Exchange
Act.


ARTICLE 5 – FORM AND DETERMINATION OF AWARDS


5.1    Form. All Performance Awards paid pursuant to the terms of this Plan
shall be cash lump sums paid as bonus compensation.


5.2.    Procedure for Determining Awards. The procedure for establishing IPCs
and PPCs and the procedure for determining Performance Targets and actual Awards
for a Performance Year shall be as follows:


(a)    Within the first ninety (90) days of a Performance Year the Committee
shall:


(1)    Establish Performance Targets for each of the three IPCs, pursuant to
Section 5.3.


-6-    

--------------------------------------------------------------------------------







(2)    Establish a minimum performance measure (“Minimum Performance Measure”)
for each IPC pursuant to Section 5.3.


(3)    Further establish a maximum performance measure (“Maximum Performance
Measure”) for each IPC pursuant to Section 5.3.


(4)    Create a Target Scale and an Award Scale, pursuant to Section 5.3.


(5)    Establish individual PPC goals.


(b)    Within ninety (90) days following the end of a Performance Year, the
Committee shall:


(1)    Review overall Company profitability for the Performance Year and
consider possible exercise of Negative Discretion.


(2)    Determine percentage of Target Level actually achieved for each IPC.


(3)    Determine PPCs achieved.


(4)    Calculate individual Officer Awards pursuant to Section 5.5.


Upon completion of this process, any Awards earned for the Performance Year
shall be paid in accordance with Article 6.


5.3
Determination of IPC Performance Targets and Restrictions on Payments of IPC and
PPC Awards



(a)     Determination of IPC Performance Targets. During the first ninety (90)
days of a Performance Year, the Committee shall establish Performance Targets
for all three IPCs based upon information provided by Company senior management,
which may include internal forecasts for the Company and the forecasts of
outside analysts. The Committee shall then establish two scales for each
Performance Target. The Target Scale shall include increments between the Target
and the Maximum Performance Measure and decrements between the Target and
Minimum Performance Measure for each IPC. The Award Scale shall co-relate to the
Target Scale and shall proceed at one percent (1%) increments beginning at
twenty percent (20%) in correspondence to Minimum Performance Measure on the
Target Scale through sixty percent (60%), which shall correspond to one hundred
percent (100%) on the Target Scale, up to one hundred percent (100%) on the
Award Scale, which shall correspond to the Maximum Performance Measure on the
Target Scale.


(b)     Restriction on Payment of IPC Performance Awards. No IPC awards will be
paid in the event of the Company incurs a net loss for the fiscal year.
Additionally, in order to pay any IPC award achieved above the Target IPC, the
Committee must compare the


-7-    

--------------------------------------------------------------------------------





Company’s Actual Net Income less Target Net Income to the Calculated IPC Award
less the Target IPC Award amount.


(i)
If the Company’s Actual Net Loss less Target Net Income is at least five (5)
times greater than the difference between the Calculated IPC Award less the
Target IPC award, the payout will be the Calculated IPC Award amount.



(ii)
If the Company’s Actual net Income less Target Net Income is negative, the
Committee shall exercise its Negative Discretion and calculate Awards only up to
the Target IPC award level.



(iii)
If the Company’s Actual Net Income less Target Net Income is less than five (5)
times greater than the difference between the Calculated IPC Award less the
Target IPC award but greater than zero, the Committee shall exercise its
negative Discretion and calculate the IPC Award as follows:



(Target IPC award amount) + ((Actual Net Income less Target Net Income)/divided
by 5).


(c)     Restriction on Payment of PPC Performance Awards. PPC awards shall be
awarded based on the performance achieved except that no PPC will be paid in the
event the Company incurs a net loss for the fiscal year.


5.4    Performance Points. For the purpose of calculating overall achievement
with regard to the various Performance Targets, the Committee shall assign one
hundred (100) points to each Participant. IPCs and PPCs shall be given the
relative number of points for each Officer level as follows:
Officer Level
Institutional
Performance Criteria
Personal
Performance Criteria
 
 
 
Chairman
90 points
10 points
Chief Executive Officer
90 points
10 points
President
90 points
10 points
Executive Vice-President
90 points
10 points
Senior Vice-President
90 points
10 points
First Vice-President
90 points
10 points



For Officer titles of Vice President and Assistant Vice President, their point
total will be composed of either IPC of 90 and PPC of 10 or IPC of 50 and PPC of
50, set at the discretion of the Executive Vice President for their division. If
the point total is split IPC of 50 and PPC of 50, the PPC criteria must be
established in writing within the first 90 days of the Performance Year (see
section 2.21 Performance Criteria). This determination will be set by September
30 of the Company fiscal year immediately preceding the Performance Year. If no
determination is submitted to the Human Resources Director, it will remain the
same as the prior year’s determination.


-8-    

--------------------------------------------------------------------------------







5.5    Maximum Amount of Awards. No Officer may receive an Award in an amount
exceeding the maximum amount for his or her Officer classification as calculated
under this Section.


(a)    Calculation of the maximum amount for each classification shall be based
upon the stated Compensation payable to the Officer as of the September 30th of
the Company fiscal year immediately preceding the Performance Year multiplied by
the following percentages as applicable:
Officer Level
Percentage of Compensation
Taken into Account
Chairman
60%
Chief Executive Officer
60%
President
50%
Executive Vice-President
40%
Senior Vice-President
35%
First Vice-President
30%
Vice-President
25%
Assistant Vice-President
25%

    


In the case of a newly elected or appointed Officer, Compensation shall be
determined based upon stated Compensation for such Officer at the date of
election or appointment as provided in Section 6.6. For individuals holding
multiple officer levels, the officer level with the highest percentage will be
used in the calculation.


(b)    For participants who receive a promotion or demotion during a Performance
Year, which results in a change in Officer title, the Participant’s Award shall
be calculated based upon the number of months in each Officer level, on a pro
rata basis of the Performance Year, based upon the corresponding Percentage of
Compensation of the Officer’s Compensation at the beginning of the period in
each Officer level. The change in Officer level will be effective, for purposes
of this calculation, beginning the first day of the month following the change
in Officer level. These pro rata Awards will be combined to determine the
maximum Award eligibility. The Award total will then be calculated in accordance
with section 5.6. Adjustments to the maximum Award eligibility will not be made
upon any other salary changes.


5.6    Calculation of Awards. Actual Awards shall be calculated by first
converting the Performance Points described in Section 5.4 into percentages and
allocating the maximum Award between the IPC percentage and the PPC percentage.
The amount allocable to the IPC percentage shall be divided by the number of
IPCs (3). In the event an IPC is within the Minimum and Maximum Performance
Measure on the Target Scale, the applicable percentage from the Award Scale
shall be applied to the dollar amount assigned to such IPC. If a Performance for
an IPC does not reach the Target Scale, the dollar amount allocated to such IPC
shall be zero. A similar process shall be followed to determine whether PPCs
have been achieved; provided, however, that determinations of PPC goal
achievement may or may not be based upon the Target Scale. Notwithstanding
anything


-9-    

--------------------------------------------------------------------------------





set forth herein to the contrary, no Award may be calculated for Performance
above the Maximum Performance level on the Target Scale.


ARTICLE 6 – PAYMENT OF AWARDS


6.1    Condition of Receipt of Awards. Except as provided in Section 6.9, a
Participant must be employed by the Company on the last day of a Performance
Year to be eligible for an Award for such Performance Year.


6.2    Limitation. A Participant shall be eligible to receive an Award for a
Performance Year only if at least some of the Performance Targets for such Year
are achieved.


6.3    Certification. Following the completion of a Performance Year, the
Committee shall meet to review and certify in writing whether, and to what
extent, the Performance Targets for the Performance Year have been achieved. If
the Committee certifies that the Performance Targets have been achieved, it
shall, based upon application of the provisions of Article 5 of this Plan,
determine the maximum amount of each Participant’s Award for the Performance
Year. The Committee shall then determine the actual size of each Participant’s
Award for the Performance Year.


6.4    Negative Discretion. In determining the actual size of an individual
Award to be paid for the Performance Year, the Committee may, through the use of
Negative Discretion, reduce or eliminate the amount of the Award for the
Performance Year, if in its Sole Discretion, such reduction or elimination is
appropriate.


6.5    Timing of Award Payments. The Awards granted by the Committee for a
Performance Year shall be paid to Participants on the Award Payment Date for
such Performance Year.


6.6    New Participants. Qualified Officers who are employed by the Company
after the Committee’s selection of Participants for the Performance Year, shall,
in the event Awards are paid for the Performance Year, only be entitled to a pro
rata Award. The amount of the pro rata Award shall be determined by multiplying
the Award the Participant would have otherwise been paid if he or she had been a
Participant for the entire Performance Year by a fraction the numerator of which
is the number of full months he or she was eligible to participate in the Plan
during the Performance Year and the denominator of which is twelve (12). For
purposes of this calculation, only full months of service shall be considered.


6.7    Termination of Employment. If a Participant’s employment with the Company
terminates for a reason other than death, Disability, Retirement, or any
Approved Reason, all unpaid Awards, including, but not by way of limitation,
Awards earned but not yet paid, shall be canceled or forfeited. The Committee
shall have the authority to promulgate rules and regulations to determine the
treatment of an Award under the Plan in the event of the Participant’s death,
Disability, Retirement, or termination for an Approved Reason.




-10-    

--------------------------------------------------------------------------------





6.8    Noncompetition. A Participant shall forfeit all unpaid Awards, including,
but not by way of limitation, Awards earned but not yet paid if, (i) in the
opinion of the Committee, the Participant, without the prior written consent of
the Company, engages directly or indirectly in any manner or capacity as
principal, agent, partner, officer, director, stockholder, employee, or
otherwise, in any business or activity competitive with the business conducted
by the Company; (ii) at any time divulges to any person or any entity other than
the Company any trade secrets, methods, processes, or the proprietary or
confidential information of the Company; or (iii) the Participant performs any
act or engages in any activity which in the opinion of the Committee is inimical
to the best interests of the Company.


6.9    Termination of Employment During Performance Cycle. In the event a
Participant terminates employment due to death, Disability, Retirement or
termination of employment for an Approved Reason prior to the Award Payment Date
for a Performance Year, the Participant shall receive, if Awards are paid for
such Performance Year and if he or she complies with the requirements of
Subsection 6.8 through the Award Payment Date, a pro rata Award. The amount of
the pro rata Award shall be determined by multiplying the Award the Participant
would have otherwise been paid if he or she had been a Participant through the
last day of the Performance Year by a fraction, the numerator of which is the
number of full months he or she was a Participant during such Performance Year
and the denominator of which is twelve (12). For purposes of this calculation,
only full months of service shall be considered.


6.10 Claw back Provision. In the event that any payment under the Plan was based
on materially inaccurate financial statements requiring a restatement or fraud
in determining an individual or company performance metric, recipients shall pay
back such payment and related deferral into the Company’s Deferred Incentive
Bonus Plan, if any, to the Company. If the required restatements relate to
financial statements filed more than 24 months prior to the date of discovery,
no repayment of the cash award is required. The requirement of repayment, in
whole or in part, is at the sole discretion of the Committee.


ARTICLE 7 – CHANGE IN CONTROL


7.1    Background. Notwithstanding any provision contained in the Plan to the
contrary, the provisions of this Article 7 shall control over any contrary
provision. All Participants shall be eligible for the treatment afforded by this
article if their employment with the Company terminates within two years
following a Change In Control, unless the termination is due to (a) Death; (b)
Disability; (c) Cause; (d) resignation other than (1) resignation from a
declined reassignment to a job that is not reasonably equivalent in
responsibility or compensation, or that is not in the same geographic area, or
(2) resignation within thirty days of a reduction in base pay; or (e)
Retirement.


7.2    Payment of Awards. If a Participant qualifies for treatment under Section
7.1, he or she shall be paid, as soon as practicable, but in no event later than
90 days after his or her termination of employment, the Awards set forth in (a)
and (b) below:


(a)    All of the Participant’s unpaid Awards; and




-11-    

--------------------------------------------------------------------------------





(b)    A pro rata Award for the Performance Year in which his or her termination
of employment occurs. The amount of the pro rata Award shall be determined by
assuming all Participant Performance Targets on IPC’s and PPC have been reached.
The pro rata Award shall be calculated using a fraction, the numerator of which
shall be the number of full months in the Performance Year prior to the date of
the Participant’s termination of employment and the denominator of which shall
be twelve (12). For purposes of this calculation, a partial month shall be
treated as a full month to the extent 15 or more days in such month have
elapsed. To the extent Performance Targets have not yet been established for the
Performance Year, the Performance Targets for the immediately preceding
Performance Year shall be used. The pro rata Awards shall be paid to the
Participant in the form of a lump-sum cash payment.


7.3    Miscellaneous. Upon a Change In Control, no action, including, but not by
way of limitation, the amendment, suspension, or termination of the Plan, shall
be taken which would affect the rights of any Participant or the operation of
the Plan with respect to any Award to which the Participant may have become
entitled hereunder prior to the date of the Change In Control or to which he or
she may become entitled as a result of such Change In Control.


ARTICLE 8 – MISCELLANEOUS


8.1    Nonassignability. No Awards or any other payment under the Plan shall be
subject in any manner to alienation, anticipation, sale, transfer (except by
will or the laws of descent and distribution), assignment, pledge, or
encumbrance, nor shall any Award be payable to or exercisable by anyone other
than the Participant to whom it was granted.


8.2    Withholding Taxes. The Company shall be entitled to deduct from any
payment under the Plan, regardless of the form of such payment, the amount of
all applicable income and employment taxes required by law to be withheld with
respect to such payment or may require the Participant to pay to it such tax
prior to and as a condition of the making of such payment.


8.3.    Amendments to Awards. The Committee may at any time unilaterally amend
any unpaid Award, including, but not by way of limitation, Awards earned but not
yet paid, to the extent it deems appropriate; provided, however, that any such
amendment which, in the opinion of the Committee, is adverse to the Participant
shall require the Participant’s consent.


8.4.    No Right to Continued Employment or Grants. Participation in the Plan
shall not give any Employee any right to remain in the employ of CFF or any
subsidiary. CFF or, in the case of employment with a Subsidiary, the Subsidiary
(either an “Employer”), reserves the right to terminate any Employee at any
time, and nothing herein shall interfere with the right of an Employer to
discharge an Employee at any time without regard to the effect such discharge
might have on the Employee as a Participant under the Plan. Further, the
adoption of this Plan shall not be deemed to give any Employee or any other
individual any right to be selected as a Participant or to be granted an Award.




-12-    

--------------------------------------------------------------------------------





8.5.    Amendment/Termination. The Committee may suspend or terminate the Plan
at any time with or without prior notice. In addition, the Committee may, from
time to time and with or without prior notice, amend the Plan in any manner, but
may not, without stockholder approval, adopt any amendment which would require
the vote of the stockholders of CFF pursuant to any applicable law, rule or
regulation.


8.6.    Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Kansas, except as superseded by applicable Federal
Law. Any action concerning the Plan shall be maintained exclusively in the state
or federal courts in Topeka, Kansas.


8.7.    No Right, Title, or Interest in Company Asset. No Participant shall have
any rights as a stockholder as a result of participation in the Plan until the
date of issuance of a stock certificate in his or her name, and, in the case of
restricted shares of Common Stock, such rights are granted to the Participant
under the Plan. To the extent any person acquires a right to receive payments
from the Company under the Plan, such rights shall be no greater than the rights
in or against any specific assets of the Company. All of the Awards granted
under the Plan shall be unfunded.


8.8.    No Right to Continued Employment. Participation in this Plan shall not
give any Officer any right to remain in the employ of the Company. The Company
reserves the right to terminate an Employee (including Officers) at any time.
Further, adoption of this Plan shall not be deemed to give any Employee or any
other individual any right to be selected as a Participant or to be granted an
Award.


8.9.    No Guarantee of Tax Consequences. No person connected with the Plan in
any capacity, including but not limited to, CFF and its Subsidiaries and their
directors, officers, agents and employees makes any representation, commitment,
or guarantee that any tax treatment, including, but not limited to, Federal,
state, and local income, estate and gift tax treatment, will be applicable with
respect to amounts paid to or for the benefit of a Participant under the Plan,
or that such tax treatment will apply to or be available to a Participant on
account of participation in the Plan.


8.10.    Other Benefits. No Award granted under the Plan shall be considered
compensation for purposes of computing benefits under any retirement plan of the
Company nor affect any benefits or compensation under any other benefit or
compensation plan of the Company now or subsequently in effect.


[Signature page follows.]
    


-13-    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Capitol Federal Financial, Inc. Short Term Performance
Plan is executed this ___ day of _______________, 2020, to be first effective as
of October 1, 2020.




CAPITOL FEDERAL FINANCIAL, Inc.




By____________________________
Chairman


CAPITOL FEDERAL SAVINGS BANK




By____________________________
President




-14-    